Citation Nr: 9909394	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain associated with degenerative arthritis and disc 
degeneration, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1960 to January 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995, April 1996 and April 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.     


REMAND

The record reflects that the most recent examinations of 
record, relating to the veteran's service-connected low back 
and ulcer disabilities were conducted in April and 
December 1995.  The veteran's low back disability is 
evaluated under the provisions of Diagnostic Code 5293.  The 
record does not indicate that VAOPGCPREC 36-97 has been 
considered.  Subsequent to the gastrointestinal examination, 
the veteran was hospitalized in February and March 1996.  The 
diagnoses included gastrointestinal bleed, etiology 
undetermined.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his duodenal ulcer and 
service-connected low back disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, that have not been 
previously obtained.  

2.  The RO should arrange for a VA 
neurology examination by a 
board-certified specialist, if available, 
to determine the nature and extent of the 
veteran's service-connected low back 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The veteran's claims files must 
be made available to the examiner prior 
to the examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected low back 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of the low back.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain that is 
related to the veteran's 
service-connected low back disability 
could significantly limit the functional 
ability of the low back during flareups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
(2) determine whether as a result of the 
service-connected low back disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
offer an opinion as to the effect of the 
veteran's service-connected low back 
disability on his employability.  A 
complete rationale should be provided for 
any opinion offered.  

3.  The RO should arrange for a VA 
gastrointestinal examination by a 
board-certified specialist, if available, 
to determine the nature and extent of the 
veteran's service-connected duodenal 
ulcer.  All indicated studies should be 
performed and all findings reported in 
detail.  The veteran's claims files must 
be made available to the examiner prior 
to the examination.  The examiner should 
offer an opinion as to the frequency of 
the symptoms associated with the 
veteran's service-connected duodenal 
ulcer, as well as whether or not it has 
impaired the veteran's health.  The 
report should also reflect whether the 
veteran has pain that is only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.  The examiner 
should offer an opinion as to the effect 
of the veteran's service-connected 
duodenal ulcer on his ability to obtain 
and maintain employment.  A complete 
rationale should be provided for any 
opinion offered. 

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998); VAOPGCPREC 36-97; and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where applicable.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).

- 2 -


